DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10796674 , claims 1-20 of U.S. Patent No. 9006548, claims 1-15 of U.S. Patent No. 8642867, and claims 1-17 of U.S. Patent No. 9767773. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose the use of a drumhead tuning rim system comprising at least one drumhead tuning rim apparatus for securing and tuning a drumhead on a drum shell of a drum, the drumhead tuning rim apparatus comprising: a plurality of low friction lug assemblies configured to be installed spaced about the drum shell, each low friction lug assembly comprising a lug body having a lug body post; a plurality of low friction housing assemblies configured to be shiftably mounted on the drum shell, each low friction housing assembly comprising a housing body having a housing body first hole configured to slidably receive the lug body post, whereby the low friction housing assemblies are shiftably mounted on the drum shell as by being slidably mounted on the respective low friction lug assemblies; and a rim configured for seating over the drumhead on the drum shell; and for selectively removably engaging the low friction housing assemblies so as to secure the rim on the drum shell over the drumhead, whereby in use shifting the low friction housing assemblies toward the low friction lug assemblies pulls the rim toward the drum shell so as to increase tension on the drumhead, and shifting the low friction housing assemblies away from the low friction lug assemblies thereby shifts the rim away from the drum shell so as to decrease tension on the drumhead. Both the present application and US Patent Numbers 9006548,   10796674, and 9767773  disclose the use of low friction lug assemblies each comprise two vertically offset lug grooved bearing wheels, beating wheels, a subhoop and its components, and the rim flange.
US Patent Numbers 9006548  and 9767773  do not disclose shifting of the low friction housing assemblies away from the low friction lug assemblies allowing the rim to be sufficiently unloaded so as to be selectively disengaged from the low friction housing assemblies and removed from the drum to facilitate removing and replacing the drumhead without any disassembly of the low friction housing assemblies and the low friction lug assemblies.
However, it would have been obvious to one of ordinary sill in the art at the time the invention was made to modify both US Patent Numbers 9006548  and 9767773  to include a means for disassembling the drumhead since both disclose mechanisms that loosen the low friction lug assemblies the lowing a drumhead to be removed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837